Name: Commission Regulation (EC) NoÃ 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  plant product
 Date Published: nan

 24.6.2005 EN Official Journal of the European Union L 164/5 COMMISSION REGULATION (EC) No 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Articles 10(2) and 13(1) thereof, Whereas: (1) Protocol 1 of the Euro-Mediterranean Agreement, as amended by the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2), attached to Council Decision 2005/89/EC (3), provides for a new tariff quota for the import into the Community of 5 605 tonnes of rice originating in Egypt with a 100 % reduction in the value of the customs duty calculated in accordance with Article 11 of Regulation (EC) No 1785/2003. That quota must therefore be opened and certain rules laid down for managing it. (2) The quota is to apply on an annual basis from 1 January to 31 December, with effect from 1 May 2004. The quantity for 2005 must therefore be increased proportionately to take account of the fact that the quota was not open in the period 1 May 2004 to 31 December 2004. (3) The general rules on import licences laid down by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) and Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (5) must apply. With a view to sound management of this quota, however, special rules supplementing or derogating from Regulations (EC) No 1291/2000 and (EC) No 1342/2003 must be adopted as regards the submission of applications, the issuing of licences, the presentation of proof and the use thereof. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An annual tariff quota is hereby opened under this Regulation for 5 605 tonnes of rice covered by CN code 1006, originating in Egypt and qualifying for a 100 % reduction in the value of the customs duty calculated in accordance with Article 11 of Regulation (EC) No 1785/2003. However, for 2005 this tariff quota shall be opened for 9 342 tonnes. The serial number of the quota shall be 09.4097. Article 2 1. Applications for import licences shall cover not less than 100 tonnes and not more than 1 000 tonnes of rice. 2. Applications for import licences shall be accompanied by proof that the applicant is a natural or legal person who has been involved in the rice trade for at least 12 months and who is registered in the Member State where the application is lodged. 3. Applicants may lodge a single licence application only per week per eight-figure CN code in the Member State concerned. Article 3 1. Import licence applications and import licences shall contain the following entries: (a) the word Egypt in box 8, yes being marked with a cross; (b) one of the entries listed in the Annex hereto in box 24. 2. Article 9 of Regulation (EC) No 1291/2000 notwithstanding, the rights resulting from import licences shall not be transferable. 3. Article 12 of Regulation (EC) No 1342/2003 notwithstanding, the security for import licences shall be equal to the customs duty calculated in accordance with Article 11 of Regulation (EC) No 1785/2003 and applying on the date of the application. 4. The reduced customs duty under Article 1 shall apply subject to the presentation, upon the entry of the rice into free circulation, of a transport document and EUR.1 movement certificate in accordance with Protocol 4 of the Euro-Mediterranean Agreement, issued in Egypt and relating to the consignments in question. Article 4 1. Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13.00 (Brussels time) every Monday. No later than the working day following the last day for the submission of applications, the Member States shall inform the Commission by e-mail of the quantities, broken down by eight-figure CN code, covered by import licence applications. 2. Import licences shall be issued on the eighth working day following the last day for the submission of applications, provided that the quantity laid down in Article 1 has not been reached. Article 6(1) of Regulation (EC) No 1342/2003 notwithstanding, import licences shall be valid until the end of the month following that in which they were issued. 3. Where the quantities applied for in a given week exceed the quantity available under the quota provided for in Article 1, no later than the seventh working day following the last day for the submission of applications for that week the Commission shall fix a single reduction percentage for the quantities applied for during that week, shall reject applications submitted in respect of the following weeks and shall suspend the issuing of import licences until the end of the current year. 4. Where the quantity covered by import licences issued is less than that applied for, the security referred to in Article 3(3) shall be reduced proportionately. Article 5 The Member States shall e-mail the following information to the Commission: (a) no later than two working days after their issue, the quantities covered by import licences issued, the date of issue and the name and address of the holder; (b) on the last working day of each month following that in which the rice enters into free circulation, the quantities that actually so enter, broken down by CN code. The information referred to in the first paragraph shall be communicated separately from that relating to other import licence applications for rice. Article 6 Article 35(6) of Regulation (EC) No 1291/2000 shall apply. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 31, 4.2.2005, p. 31. (3) OJ L 31, 4.2.2005, p. 30. (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1741/2004 (OJ L 311, 8.10.2004, p. 17). (5) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9). ANNEX Entries referred to in Article 3(1)(b)  in Spanish: Derecho cero [Reglamento (CE) no 955/2005]  in Czech: nulovÃ © clo (naÃ Ã ­zenÃ ­ (ES) Ã . 955/2005)  in Danish: Nultold (forordning (EF) nr. 955/2005)  in German: Zollsatz Null (Verordnung (EG) Nr. 955/2005)  in Estonian: NullmÃ ¤Ã ¤raga tollimaks (mÃ ¤Ã ¤rus (EÃ ) nr 955/2005)  in Greek: Ã Ã ·Ã ´Ã µÃ ½Ã ¹Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 955/2005]  in English: Zero duty (Regulation (EC) No 955/2005)  in French: Droit zÃ ©ro [rÃ ¨glement (CE) no 955/2005]  in Italian: dazio zero [regolamento (CE) n. 955/2005]  in Latvian: NodokÃ ¼a nulles likme (Regula (EK) Nr. 955/2005)  in Lithuanian: nulinis muito tarifas (Reglamentas (EB) Nr. 955/2005)  in Hungarian: nulla vÃ ¡mtÃ ©tel (955/2005/EK rendelet)  in Maltese: Bla dazju (Regolament (KE) Nru 955/2005)  in Dutch: Nulrecht (Verordening (EG) nr. 955/2005)  in Polish: stawka zerowa (rozporzÃ dzenie (WE) nr 955/2005)  in Portuguese: Direito nulo [Regulamento (CE) no 955/2005]  in Slovak: NulovÃ © clo (nariadenie (ES) Ã . 955/2005)  in Slovene: Dajatev niÃ  (Uredba (ES) Ã ¡t. 955/2005)  in Finnish: Tullivapaa (asetus (EY) N:o 955/2005)  in Swedish: Nolltull (fÃ ¶rordning (EG) nr 955/2005)